 Case 2:19-cv-00745-CMR Document 48 Filed 05/19/21 PageID.498 Page 1 of 2
                                                                   FILED
                                                            2021 MAY 19 PM 2:13
                                                                  CLERK
                                                            U.S. DISTRICT COURT
______________________________________________________________________________

                         IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF UTAH


 CYBAGE SOFTWARE PVT. LTD.,
                                                            THIRD AMENDED
          Plaintiff,
                                                          SCHEDULING ORDER
 vs.
                                                          Case No. 2:19-cv-00745
 GO BANYAN, INC., and NUVI,
                                                     Magistrate Judge Cecilia M. Romero
          Defendant.


         Having considered the parties’ Stipulated Motion to Amend Scheduling Order (Motion)

(ECF 47), and good cause appearing therefor, the court hereby GRANTS the Motion. The

Scheduling Order (ECF 24) is hereby amended as follows:

 1.        DISCOVERY DEADLINES                                        DUE DATE

       a. Close of fact discovery:                                    June 14, 2021

       b. Last day to serve written discovery:                        May 14, 2021

 2.        RULE 26(a)(2) EXPERT DISCLOSURES &
           REPORTS
           Disclosures

       a. Part(ies) bearing burden of proof                           July 15, 2021
       b. Counter-disclosures                                         July 30, 2021



           Reports

       a. Part(ies) bearing burden of proof                           August 28, 2021
       b. Counter-reports                                             September 18, 2021



                                                 1
Case 2:19-cv-00745-CMR Document 48 Filed 05/19/21 PageID.499 Page 2 of 2




3.       OTHER DEADLINES

                                                                             October 16, 2021
     a. Last day for Expert discovery
        Deadline for filing dispositive or potentially dispositive           November 19, 2021
     b. motions
        Deadline for filing partial or complete motions to exclude
     c. expert testimony                                                     November 19, 2021

         If the parties do not intend to file dispositive or potentially
         dispositive motions, a scheduling conference will be held for
         purposes of setting a trial date on 11/29/2021 at 2:00 PM.


         At the time of argument on motions for summary judgment,
         the court will discuss the scheduling of trial. Counsel should
         come to the hearing prepared to discuss possible trial dates. If
         the schedule set forth herein is not extended, the parties can
         generally expect that trial dates will be set within three to six
         months.



              DATED this 19 May 2021.




                                              Magistrate Judge Cecilia M. Romero
                                              United States District Court for the District of Utah




                                                 2
